IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,767


EX PARTE LLOYD FORREST LOWE, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. CR-25624 IN THE 75TH DISTRICT COURT

FROM LIBERTY COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of escape and
sentenced to thirty-two years' imprisonment. The Ninth Court of Appeals dismissed his appeal. Lowe
v. State, No. 09-06-00083-CR (Tex. App.-Beaumont, delivered May 17, 2006, no pet.).
	Applicant contends that his counsel rendered ineffective assistance because he failed to timely
file a notice of appeal. We remanded this application to the trial court for findings of fact and
conclusions of law.
	The trial court has determined that counsel failed to timely file a notice of appeal. We find,
therefore, that Applicant is entitled to the opportunity to file an out-of-time appeal of the judgment
of conviction in Cause No. CR-25624 from the 75th District Court in Liberty County. Applicant is
ordered returned to that time at which he may give a written notice of appeal so that he may then,
with the aid of counsel, obtain a meaningful appeal. All time limits shall be calculated as if the
sentence had been imposed on the date on which the mandate of this Court issues. We hold that,
should Applicant desire to prosecute an appeal, he must take affirmative steps to file a written notice
of appeal in the trial court within 30 days after the mandate of this Court issues.

Delivered: September 26, 2007
Do Not Publish